             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MERCEDES MAHAN,                            )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )             Case No. CIV-18-251-D
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of Social              )
Security Administration,                   )
                                           )
                     Defendant.            )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 17] issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C.

§ 636(b)(1)(B). Judge Mitchell finds that the Commissioner’s decision denying Plaintiff’s

application for supplemental security income should be affirmed pursuant to 42 U.S.C. §

405(g). Plaintiff, who is represented by counsel, has not filed a timely objection to the

Report and Recommendation nor requested additional time to object. Upon consideration,

the Court finds that Plaintiff has waived further judicial review.

       IT IS THEREFORE ordered that the Report and Recommendation [Doc. No. 17] is

ADOPTED in its entirety. The Commissioner’s decision is AFFIRMED. Judgment shall

be entered accordingly.
    IT IS SO ORDERED this 1st day of November 2018.




 




                                    2
 
